*196Opinion by
Johnson, J.
In United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) it was held that the issue in shortage cases is not whether there was a compliance with the customs regulations but whether or not there was, in fact, a nonimportation of the goods, as claimed, and the burden of proof was upon the importer. At the trial the importer herein made no attempt to meet the burden of establishing that there actually was a short landing of the merchandise and also failed to move into evidence the report of the discharging inspector'respecting any shortages reported to him. It was held that affidavits filed with the collector in attempted compliance with customs regulations prescribing the manner of showing a shortage are not admissible in evidence since the issue is whether or not there was a shortage (Borgfeldt & Co. v. United States, 11 Ct. Cust. Appls. 421, T. D. 39433, followed). From the record presented the court was constrained to enter judgment in favor of the Government. The protest was therefore overruled.